Citation Nr: 0101804	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  92-15 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a total rating under the provisions of 
38 C.F.R. § 4.29 (2000) for the veteran's hospitalization in 
February 1991.

2.  Entitlement to a total rating under the provisions of 
38 C.F.R. § 4.30 (2000) for a period of convalescence 
following the veteran's hospitalization in February 1991.

3.  Entitlement to an effective date prior to March 18, 1991, 
for a total rating under the provisions of 38 C.F.R. § 4.30 
(2000) for a period of convalescence.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1963.  His claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from a July 1991 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The Board remanded 
the case in July 1994, and it is now once again before the 
Board for review. 


FINDINGS OF FACT

1.  The veteran was hospitalized for less than 21 days in 
February 1991 for right knee surgery.

2.  The veteran did not require a period of convalescence 
after his right knee surgery in February 1991 which extended 
beyond July 1991.

3.  The veteran underwent additional right knee surgery 
during a VA admission from March 12, 1991, to March 29, 1991.

4.  On March 18, 1991, the RO received the veteran's claim of 
entitlement to service connection for a right knee 
disability; he was granted service connection for the right 
knee from March 12, 1991, and he has been granted 
convalescence benefits until he returned to work in August 
1991. 


CONCLUSIONS OF LAW

1.  The criteria for a total rating under the provisions of 
38 C.F.R. § 4.29 for the veteran's hospitalization in 
February 1991 have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.400, 4.29 (2000).

2.  The criteria for a total rating under the provisions of 
38 C.F.R. § 4.30 for a period of convalescence following the 
veteran's hospitalization in February 1991 have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.400, 4.30 (2000).

3.  The criteria for an effective date prior to March 18, 
1991, for a total rating under the provision of 38 C.F.R. 
§ 4.30 for a period of convalescence have not been met.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R.  §§ 3.400, 
3.401(h)(2), 4.30 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that the veteran sustained a 
simple comminuted fracture of the right patella in July 1961.  
Residual symptomatology associated with that injury 
persisted.  In January 1991, he received outpatient treatment 
for complaints of intermittent pain and locking of the right 
knee joint.  X-ray examination revealed calcifications 
overlying the medial epicondyle of the femur, broken metallic 
sutures around the medial patellar fracture, minor 
deterioration of the medial compartment of the articular 
cartilages, and probable secondary synovial osteochondromata 
in the suprapatellar area.  

In February 1991, the veteran was admitted to a VA hospital 
where he underwent an arthroscopy with a medial meniscectomy 
of the right knee.  It was noted that he was doing well at 
the time of discharge and was instructed to receive 
outpatient care.  When seen two weeks later on March 1, 1991, 
to have his sutures removed, he reported occasional soreness 
but denied locking of the knee joint.  Physical examination 
showed no evidence of effusion or infection.  The clinician 
concluded that the veteran was "doing very well."  When 
seen on March 5, 1991, the veteran reported that the pain he 
had experienced four days earlier had resolved.  Physical 
examination of the right knee revealed mild effusion, range 
of motion from 15 to 85 degrees, and well-healed surgical 
scars.  The assessment was probable lysis of adhesions.  When 
seen on March 10, 1991, the veteran described occasional 
swelling of the right knee since his surgery in February.  
Objectively, the right knee was swollen and mildly tender 
under the patella.  An X-ray revealed synovial fluid in the 
joint and a large loose body of the suprapatellar bursa.  

On March 12, 1991, the veteran was hospitalized again for 
pain and swelling of the right knee.  A cloudy, yellow fluid 
was aspirated from his knee.  An arthroscopic incision, 
drainage and debridement of his right knee were performed 
with removal of the large loose body.  He was treated with 
antibiotics after laboratory studies confirmed the presence 
of an infection.  He was discharged from the hospital on 
March 29, 1991, wearing a knee immobilizer.  The diagnosis at 
the time of discharge was septic right knee.  

During his hospitalization in March 1991, the veteran 
submitted a VA Form 21-526 (Veteran's Application for 
Compensation or Pension) in which he claimed service 
connection for his right knee disability.  This claim was 
signed on March 18, 1991 and dated stamped by the medical 
center as having been received on the same date.  The 
application form was received at the RO on March 20, 1991.  

In early April 1991, an X-ray of the veteran's right knee 
showed significant effusion into the joint.  On April 9, 
1991, the veteran had a very restrictive range of motion, and 
laboratory studies revealed an elevated white cell count and 
an elevated sedimentation rate.  Joint effusion was still 
present.  He was hospitalized that same day.  An arthroscopic 
incision and drainage with manipulation of the joint were 
performed.  A large amount of fibrosis and scar tissue, 
significantly limiting the range of motion of the knee joint, 
was debrided.  Exposed wire surrounding the patella was 
removed.  No gross purulent matter was found in the joint.  
As a precautionary measure, he was treated with antibiotics 
following the surgery.  On April 18, 1991, he was discharged 
with instructions to continue his physical therapy program.  
A few days later, the veteran's treating VA orthopedist 
stated that the veteran would be disabled until August 1, 
1991, due to a septic right knee.

In May 1991, the veteran was examined by VA for disability 
evaluation purposes.  He reported that he was self-employed 
as a plumber and that he had lost six months of work due to 
his right knee disability.  The examiner noted that the 
veteran was unable to completely straighten the right leg and 
that he lacked 20 degrees of flexion of the right knee.  The 
veteran walked without flexing or extending the right knee 
and stood with his trunk tilted 10 degrees to the right.  An 
X-ray of the right knee showed minimal degenerative joint 
disease and an old healing fracture of the patella with a 
deformity. 

In a July 1991 rating decision, the RO granted service 
connection for residuals of a fracture of the right patella 
and assigned a 30 percent rating from March 18, 1991.  The 
veteran disagreed with that decision because the RO did not 
assign a temporary total rating for surgeries performed in 
February, March and April of 1991.  This appeal ensued from 
that decision.  

In February 1992, the veteran testified before a hearing 
officer at the RO that he did not work at his job as a 
plumber from January 1991 through July 1991.  He stated that 
following his first surgery in February 1991 he experienced 
pain, swelling of the leg, and "night sweats" due to an 
infection of his right knee.  He said he was unable to walk, 
and that he was hospitalized in March 1991 for knee surgery 
after two visits to the Emergency Room.  He further testified 
that he underwent physical therapy from April 1991 through 
July 1991 and that he did not return to work until August 
1991 based on instructions from his treating physician.

The hearing officer issued a March 1992 decision which 
granted a temporary total rating for one month for 
convalescence for the veteran's right knee disability based 
on the March 1991 surgery.  The hearing officer also 
determined that the surgeries performed in February and April 
did not result in severe postoperative residuals or 
immobilization of the knee, thereby precluding a total 
evaluation in connection with those procedures.  The hearing 
officer's decision was effectuated by an April 1992 rating 
decision in which the RO granted a total evaluation under the 
provisions of 38 C.F.R. § 4.30 for a period of convalescence 
from March 18, 1991, until April 30, 1991.  The RO assigned 
the temporary total rating under 38 C.F.R. § 4.30 from March 
18 through April 30, 1991, since this was the date it had 
received the veteran's claim.  The 30 percent schedular 
rating as previously established was in effect from May 1, 
1991.  

In its July 1994 decision, the Board granted a temporary 
total rating under the provisions of 38 C.F.R. § 4.30 for a 
period of convalescence following the veteran's 
hospitalization in April 1991.  The Board also remanded the 
issues of entitlement to a total rating under the provisions 
of 38 C.F.R. §§ 4.29 and 4.30 for the veteran's February 1991 
hospitalization and subsequent convalescence.  The Board 
determined that these issues were intertwined with the issue 
of entitlement to an effective date prior to March 18, 1991, 
for a total rating under 38 C.F.R. § 4.30 for the period of 
convalescence following the veteran's hospitalization in 
March 1991.  (The Board also granted a temporary total rating 
for a three-month convalescence period following the 
veteran's April 1991 VA hospitalization.  That award was 
implemented by the RO through July 31, 1991 and the 
convalescence rating associated with the April 1991 
hospitalization is no longer before the Board.)  

II.  Legal Analysis

Initially, the Board observes that the law has changed with 
respect to VA assistance to claimants in the development of 
their claims and the new law, signed by the President on 
November 9, 2000, applies to pending claims even though such 
claims were developed under prior standards.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A); see also VAOPGCPREC 11-2000 (November 27, 2000).  
In this case, however, the Board concludes that the 
disposition of the issues remaining in this case is 
controlled solely by the law and any further duty to assist 
or inform the veteran is not dispositive.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

Pursuant to 38 C.F.R. § 4.29, a total disability rating (100 
percent) will be assigned when it is established that a 
service-connected disability has required hospital treatment 
in a VA hospital for a period in excess of 21 days.  Even if 
the admission was not for treatment of such disability, such 
an award can be made if treatment for a service-connected 
disorder is instituted and continued for a period in excess 
of 21 days.  Id.

In addition, a temporary total rating may be assigned when it 
is established that at least one month of convalescence is 
necessitated by surgery for a service-connected disability, 
or if surgery resulted in severe postoperative residuals, 
such as incompletely healed surgical wounds, immobilization 
of a major joint, application of a body cast, or the 
necessity for house confinement.  See 38 C.F.R. § 4.30.  Such 
benefits are payable from the date of entrance into the 
hospital or the date of outpatient treatment for the period 
in question.  See 38 C.F.R. §§ 3.401(h)(2), 4.30. 

Overarching these provisions, however, are the legal criteria 
for the effective dates of service connection.  Under 
38 U.S.C.A. §  5110(d) and C.F.R. § 3.400(b)(2)(i) (2000), 
the effective date for service connection will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  

A.  Hospitalization in February 1991

Applying the above criteria to the facts of this case, the 
Board finds that a total rating is not warranted for the 
veteran's hospitalization in February 1991 or for a period of 
convalescence after his release.  Even though the veteran's 
hospitalization for right knee surgery in February 1991 did 
not exceed 21 days and would not have qualified for a rating 
under 38 C.F.R. § 4.29, the veteran was not service connected 
for the right knee disability during this admission.  The 
Board recognizes that medical records from that surgery are 
not of record, but subsequent VA medical records document the 
veteran's history of right knee arthroscopy on February 11, 
1991.  When seen on an outpatient basis to have his sutures 
removed on March 1, 1991, it was noted that he was two weeks 
status post right knee surgery.  As such, these records 
clearly show that the veteran's hospitalization in February 
1991 did not exceed 21 days.  Accordingly, a total disability 
rating under the provisions of 38 C.F.R. § 4.29 would not 
have been warranted even if service connection had been in 
effect.  

In addition, the record does not show that the veteran 
required one month of convalescence following right knee 
surgery in February 1991, nor is there evidence of severe 
postoperative residuals, such as incompletely healed surgical 
wounds, immobilization of a major joint, application of a 
body cast, or the necessity for house confinement.  The Board 
has considered the veteran's statements and testimony that he 
was unable to return to work after his initial knee surgery 
in February 1991 because of severe postoperative residuals.  
The objective evidence of record, however, does not support 
these contentions.  

The evidence shows that the veteran was "doing well" at the 
time of discharge in February 1991 and that he was to receive 
outpatient care.  When seen two weeks later on March 1, 1991, 
the veteran reported only occasional soreness of the right 
knee, physical examination showed no evidence of effusion or 
infection, and the clinician concluded that the veteran was 
"doing very well."  On March 5, 1991, the veteran reported 
that the pain had resolved.  Physical examination revealed 
mild effusion, range of motion from 15 to 85 degrees, and 
well-healed surgical scars.  When seen on March 10, 1991, his 
right knee was swollen and mildly tender under the patella.  
An X-ray revealed synovial fluid in the joint and a large 
loose body of the suprapatellar bursa.  

Overall, none of these findings show that his right knee 
disability contemplated severe postoperative residuals, such 
as incompletely healed surgical wounds, immobilization of a 
major joint, application of a body cast, or the necessity for 
house confinement.  As such, the preponderance of the 
evidence is against a finding that his right knee disability 
warrants a total rating under the provisions of 38 C.F.R. 
§ 4.30 for a period of convalescence following the 
hospitalization in February 1991.  In any case, as with the 
Paragraph 29 rating, even assuming for discussion purposes 
that the February 1991 hospitalization and treatment had 
necessitated convalescence for at least one month, the 
veteran was not service connected for a right knee disability 
prior to March 18, 1991, and benefits have been established 
from that date based on the hospitalization in March 1991 and 
have been extended until the veteran returned to work in 
August 1991.  In short, the veteran would not have been 
entitled to compensation for any period prior to the date of 
his compensation claim of March 18, 1991.  

B.  Hospitalization in March 1991

The record shows that the veteran was hospitalized from March 
12, 1991, to March 29, 1991.  The RO assigned an effective 
date of March 18, 1991, for this award, as this was the date 
his claim was received by VA.  

Pursuant to 38 C.F.R. § 3.401(h)(2), the effective date for 
the assignment of a temporary total disability rating for 
convalescence purposes is the date of entrance into the 
hospital, after discharge from hospitalization (regular or 
release to non-bed care).  In this case, therefore, the 
effective date for an award of a total rating under the 
provisions of 38 C.F.R. § 4.30 for the period of 
convalescence would have been the date the veteran entered 
the hospital on March 12, 1991, except that he cannot legally 
establish entitlement to compensation prior to the effective 
date of service connection for the right knee disability or 
March 18, 1991, when his original claim was received by VA.  
No earlier date may be assigned because the claim for service 
connection was not received until well beyond the first year 
after separation from service, during which service 
connection may be effective from the day following separation 
from service.  Under the circumstances, the record affords no 
basis for allowance of the appeal as to a date earlier than 
March 18, 1991, for payment of convalescence benefits based 
on the March 1991 hospitalization.  
ORDER

A total rating under the provisions of 38 C.F.R. § 4.29 for 
the veteran's hospitalization in February 1991 is denied.

A total rating under the provisions of 38 C.F.R. § 4.30 for a 
period of convalescence following the veteran's 
hospitalization in February 1991 is denied.

An effective date prior to March 18, 1991, for payment of a 
total rating under the provisions of 38 C.F.R. § 4.30 for a 
period of convalescence is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

